DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 12/20/2019.
Claims 10-11 and 14-16 has been cancelled.
Claims 1-9, 12-14 and 17-19 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 13 and 17, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). for the purpose of examination , the examiner will interpret it as not part of the invention.
Claim 17 recites the limitation "the two outer segments" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12-14 and 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gmbh (EP 1430350)(machine translation will be used for rejection) in view of Kobayashi (US 2015/0061974).

Regarding claim 1: Gmbh disclose a display apparatus for an operational force for displaying information contents of different information types of a guidance system, comprising: 
a display wearable by the operational force and comprising a plurality of visually distinguishable segments (Fig. 4, item 420, ¶0057), wherein to each of the segments at least one of the information types is assigned (¶0057: The left half of the image shows a top view of the head of a user 402 including glasses 420 with a right temple part 421R, while the right half of the image shows a cross section of the glasses 420 running through the left temple part 421L), wherein the respective segment is configured to visually output a current information content of the information type assigned to the segment (¶0154), and 
a control unit couplable to the guidance system for controlling the display (Fig. 1, item 140 ¶0044),
wherein the display apparatus is formed as a mask wearable in front of the face of the operational force, wherein, when wearing the mask by the operational force, the visually distinguishable segments are arranged in a peripheral field of vision of the operational force, or 
wherein the display apparatus is formed as glasses or a glasses extension wearable by the operational force (Fig. 1, item 120, ¶0043).
Gmbh does not explicitly disclose, wherein, when wearing the glasses or glasses extension by the operational force, the visually distinguishable segments are arranged in a peripheral field of vision of the operational force.
(Fig. 3 and 6B, ¶0045: the image list LT1 is preferably disposed at positions (for example, in regions close to four sides) avoiding a central part of the frame FM1 (hence peripheral view).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of when wearing the glasses or glasses extension by the operational force, the visually distinguishable segments are arranged in a peripheral field of vision of the operational force, as disclose by Kobayashi, to the display of Gmbh. The motivation is to provide information to the operational force while avoiding distracting the operation force from the central part of the display (hence the active view).

Regarding claim 2: The combination of Gmbh and Kobayashi disclose display apparatus according to claim 1, characterized in that the control unit is configured to receive signals comprising the current information contents for the information types from the guidance system and to control the display by means of control commands generated in dependence on the received signals for visually outputting the current information contents (Gmbh: ¶0154).

Regarding claim 3: The combination of Gmbh and Kobayashi disclose display apparatus according to claim 1, characterized in that the control unit is configured for assigning the information types to the segments of the display (Kobayashi: Fig. 6B: Notice different information types for each segment).

Regarding claim 4: The combination of Gmbh and Kobayashi disclose display apparatus according to claim 1, characterized in that the control unit is further configured to determine a representation type for the respective information type assigned to one of the segments (Kobayashi: Fig. 6B: Notice different representation types for each segment).

Regarding claim 5: The combination of Gmbh and Kobayashi disclose display apparatus according to claim 1, characterized in that the control unit is configured to assign the information types to the segments in dependence on an external control command transmitted by the guidance system, a specific head orientation of the operational force and/or a detected position of the operational force (Kobayashi: ¶0042).

Regarding claim 6: The combination of Gmbh and Kobayashi disclose display apparatus according to claim 5, characterized by a determination unit for determining the head orientation of the operational force, wherein the determination unit comprises a compass and/or a gyrometer, and a detection unit for detecting the position of the operational force (Gmbh: ¶0104).

Regarding claim 7: The combination of Gmbh and Kobayashi disclose display apparatus according to claim 1, characterized in that the control unit is configured to assign a first information type and at least a second information type to a specific segment of the plurality of segments (Kobayashi: Fig. 6B: Notice at least first and second information types for each segment).

Regarding claim 8: The combination of Gmbh and Kobayashi disclose display apparatus according to claim 1, characterized in that the plurality of visually distinguishable segments are arranged in a row (Kobayashi: Fig. 6B).

Regarding claim 9: The combination of Gmbh and Kobayashi disclose display apparatus according to claim 8, characterized in that the row of segments is configured to image a horizontal visual image of the operational force by means of the visual output of the information contents of the information types assigned to the segments (Kobayashi: Fig. 10: regions B1-B12).

Regarding claim 12: The combination of Gmbh and Kobayashi disclose display apparatus according to claim 1, characterized in that the glasses or the glasses extension is formed such that an orientation of the segments can be set in x-direction, in y-direction and/or in z-direction (Kobayashi: Fig. 10: regions B1-B12).

Regarding claim 13: The combination of Gmbh and Kobayashi disclose display apparatus according to claim 1, characterized in that a number of segments of the plurality of visually distinguishable segments is configured to image an area outside the visual image of the operational force, in particular an area behind the operational force, by means of the visual output of the information contents of the information types assigned to the number of segments (Gmbh: ¶0154).

Regarding claim 17: The combination of Gmbh and Kobayashi disclose display apparatus according to claim 1, characterized in that each segment of the two outer segments of the plurality of visually distinguishable segments is configured to image a specific area outside the visual image of the operational force, in particular an area behind the operational force, by means of the visual output of the information contents of the information types assigned to the respective segment (Gmbh: ¶0154).

Regarding claim 18: The combination of Gmbh and Kobayashi disclose display apparatus according to claim 1, characterized in that the plurality of visually distinguishable segments are arranged at a helmet for the operational force or integrated in the helmet (Gmbh: Fig. 14a, item 1411, ¶0111).

Regarding claim 19: Arrangement having a guidance system for guiding a plurality of operational forces and having a plurality of display apparatuses according to claim1, wherein each of the display apparatuses is assignable to one of the operational forces (Gmbh: Fig. 14a, item 1411 (Notice there are two), ¶0111).

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689